FILED

UNITED sTATEs DISTRICT coURT MAR 1 2 2014
FOR THE DISTRICT 0F COLUMBIA Clerk, U.S. D|strlct & Bankruptcy
Courts for the Dlstrict of Columhia
JAMES D. LUEDTKE,
Plaintiff,

v.  Civil Action N0. !¢"' w

ERIC H. HOLDER, JR., et al., z
Defendants.
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se complaint. For the reasons stated below, the Court will grant the application and
dismiss the complaint.

"J ames Luedtke was convicted of one count of armed bank robbery, one count of
knowingly brandishing a firearm during a crime of violence, one count of possession of a firearm
by a felon, and two counts of making false statements in the acquisition of a firearm, relating to
the armed robbery of the Premier Community Bank in Iola, Wisconsin on December l3, 2002."
United States v. Luedtke, 125 F. App’x 732, 733 (7th Cir. 2005). He now attempts to secure his
release by means of a Bivensl action against the President of the United States and the Pardon
Attorney, demanding both injunctive relief and an award of $82 million as compensation for

what he describes as his continued false imprisonment. The complaint will be dismissed.

The plaintiffs Bivens claim fails because the named defendants, who presumably are
sued in their official capacities only, are immune from suit. See FDIC v. Meyer, 510 U.S. 471,

486 (1994) (declining to extend Bivens remedy to federal agencies); Clark v. Library of

1 See Bz`vens v. Six Unknown NamedAgents of F ed. Bureau of Narcotz`cs, 403 U.S. 388 (l97l) (establishing a direct
cause of action under the United States Constitution against federal officials for the violation of federal

constitutional rights). Q

Congress, 750 F.2d 89, 103 (D.C. Cir. 1984) ("Sovereign immunity . . . bar[s] suits for money
damages against officials in their ojj‘z`cz`al capacity absent a specific waiver by the government.").
His claim for monetary damages also fails. ln Heck v. Humphrey, 512 U.S. 477 (1994), the
Supreme Court held that:

[I]n order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid,
a § 1983 plaintiff must prove that the conviction or sentence has
been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such
detennination, or called into question by a federal court's issuance
of a writ of habeas corpus . . . .

]a'. at 486-87 (footnote omitted); see Williams v. Hill, 74 F.3d 1339, 1340 (D.C. Cir. 1996) (per
curiam) ("The rationale of Heck applies equally to claims against federal officials in Bivens

actions."). The plaintiff does not show that his conviction has been invalidated, and, therefore,
his "claim for damages bearing [a] relationship to a conviction or sentence that has not been so

invalidated is not cognizable under § 1983." Ia’. at 487 (emphasis in original).

The complaint fails to state claims upon which relief can be granted, and accordingly, the

complaint will be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii). An Order is issued separately.

 o~ § /“O@'/g,

United States District Judge

DATE; /O /L/